OPINION OF THE COURT
Per Curiam.
Arnold I. Willence has submitted an affidavit dated March 27, 2003, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Willence was admitted to the bar at a term of the Appellate Division of the *123Supreme Court in the Second Judicial Department on April 25, 1973.
Mr. Willence avers that his resignation is submitted voluntarily and that he has not been subjected to coercion or duress. He is fully aware of the implications of its submission. Mr. Willence acknowledges that he is the subject of an investigation by the Grievance Committee concerning allegations of neglect, failure to safeguard client funds, and misuse of his attorney special account.
Mr. Willence acknowledges his inability to successfully defend himself on the merits against charges predicated upon the misconduct under investigation. He concedes that his resignation was submitted subject to any application which could be made by the Grievance Committee for an order directing that he make restitution and reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of the Court to make such an order and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends acceptance of the proffered resignation.
Inasmuch as the resignation tendered by Mr. Willence comports with the requirements of 22 NYCRR 691.9, it is accepted, the respondent is disbarred, and, effective immediately, his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Ritter, Santucci, Altman and Florio, JJ., concur.
Ordered that the resignation of Arnold I. Willence is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Arnold I. Willence is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Arnold I. Willence shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys {see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Arnold I. Willence is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an *124attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.